TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00350-CV



                                 Anthony Bonfanti, Jr., Appellant

                                                   v.

                  Texas Department of Criminal Justice Institutional Division
                     and Texas Board of Pardons and Paroles, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
    NO. D-1-GN-11-000918, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Anthony Bonfanti, Jr., an inmate in the Texas Department of Criminal Justice’s

Institutional Division, appeals the district court’s grant of summary judgment in favor of the

Texas Department of Criminal Justice and the Texas Board of Pardons and Paroles (TDCJ) on his

petition for writ of mandamus seeking release from prison to mandatory supervision.

                A jury convicted Bonfanti of aggravated rape in 1979 after hearing evidence that he

tied his victim to a bed, raped her at gunpoint, drove her down a dirt road, and left her tied to a tree.

Bonfanti v. State, 686 S.W.2d 149, 150–51 (Tex. Crim. App. 1985) (en banc). Bonfanti is serving

a life sentence in prison. He contends that the TDCJ had a “ministerial duty” to release him to

mandatory supervision—a prison release for rehabilitation “but not on parole and not from the

State’s legal custody”—under a section of the code of criminal procedure in effect when he

committed his crime. See Act of May 30, 1977, 65th Leg., R.S., ch. 347, § 15(c), 1977 Tex. Gen.
Laws 925, 927–28 (allowing mandatory supervision when inmate who is not sentenced to death has

served actual calendar time plus any good conduct time that equals “the maximum term to which the

inmate was sentenced”); see also Ex parte Franks, 71 S.W.3d 327, 331 (Tex. Crim. App. 2001)

(Johnson, J., dissenting) (life-sentenced inmate’s eligibility for release to mandatory supervision

analogous to life-sentenced inmate’s eligibility for release on parole, in which life sentence “was

assumed to be sixty years”).

               In response to Bonfanti’s mandamus petition, TDCJ filed an answer and

sought summary judgment, arguing that under controlling precedent from the Texas Court of

Criminal Appeals in Franks, an inmate who is serving a life sentence is not entitled to release to

mandatory supervision.1 Franks, 71 S.W.3d at 328; see also Arnold v. Cockrell, 306 F.3d 277,

279 (5th Cir. 2002) (citing Franks); Bonfanti v. Cockrell, No. 02-41199 2002 WL 31845297, at *1

(5th Cir. Dec. 11, 2002) (same); Pohl v. Livingston, 03-06-00625-CV, 2008 WL 974785, at *1

(Tex. App.—Austin Apr. 10, 2008, no pet.) (mem. op.) (following Franks and denying mandamus

relief because inmate serving life sentence was not eligible for release to mandatory supervision

under 1977 version of statute); Conway v. Texas Bd. of Pardons & Paroles, No. 03-05-00225-CV,

2006 WL 2380464, at *3 (Tex. App.—Austin Aug. 18, 2006) (mem. op.) (citing Franks and

dismissing as frivolous a life-sentenced inmate’s lawsuit seeking a declaratory judgment that


       1
          As of 1995, all inmates who have ever been convicted of certain enumerated offenses,
including those convicted of aggravated rape (statutory predecessor to the offense of aggravated
sexual assault), were declared ineligible for release to mandatory supervision. Act of May 29, 1995,
74th Leg., R.S., ch. 263, § 1, 1995 Tex. Gen. Laws 2592, 2592 (codified in Tex. Gov’t Code
§ 508.149(a)). Additionally, the 2013 amendment to that statute specifies that any offender now
serving a sentence for, or previously convicted of, the offense of aggravated sexual assault may not
be released to mandatory supervision. See Act of May 9, 2013, 83d Leg., R.S., S.B. 1093, § 9.011
(to be codified at Tex. Gov’t Code § 508.149(a)(6)).

                                                 2
he was eligible for release to mandatory supervision). After a hearing at which Bonfanti appeared

by telephone, the district court granted TDCJ’s motion for summary judgment on Bonfanti’s

mandamus petition.

               However, consideration of the TDCJ’s motion for summary judgment was

unnecessary because the district court lacked mandamus jurisdiction over Bonfanti’s petition. A

district court may issue a writ of mandamus to enforce its own jurisdiction, but it has no

constitutional or statutory jurisdiction to exercise supervisory control via mandamus over state prison

officials. Tex. Const. art. V, § 8; Tex. Gov’t Code § 24.011; Martinez v. Thaler, 931 S.W.2d 45, 46

(Tex. App.—Houston [14th Dist.] 1996, writ denied). Here, Bonfanti’s mandamus petition did not

seek to protect the district court’s jurisdiction, rather it sought the court’s exercise of supervisory

control over TDCJ officials concerning Bonfanti’s demand for release to mandatory supervision.

As such, the district court lacked mandamus jurisdiction over Bonfanti’s petition against TDCJ.

               Further, mandamus may issue to compel performance of an act that is

ministerial—one that is clearly spelled out by law with sufficient certainty that nothing is left to

the exercise of discretion. See Anderson v. City of Seven Points, 806 S.W.2d 791, 793 (Tex. 1991)

(concerning district court’s writ of mandamus against mayor). But here, even if the district court had

the power to exercise supervisory control over state prison officials by issuing a writ of mandamus

directed to TDCJ, there was no ministerial duty for TDCJ to release Bonfanti to mandatory

supervision, and thus mandamus relief was not proper. See Pohl, 2008 WL 974785, at *1 (following

Franks and denying mandamus relief because inmate serving life sentence was not eligible for

release to mandatory supervision under 1977 version of statute).



                                                  3
                Because the district court lacked mandamus jurisdiction over Bonfanti’s petition and

need not have considered the TDCJ’s motion for summary judgment, we vacate the order granting

summary judgment and render judgment dismissing the petition for writ of mandamus for want of

jurisdiction.



                                              __________________________________________

                                              Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Vacated and Dismissed for Want of Jurisdiction

Filed: August 16, 2013




                                                 4